 
Exhibit 10.1
 
Execution Copy

 
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 


SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 28, 2013 between
 
IPARTY RETAIL STORES CORP., a Delaware corporation (the “Lead Borrower”),
 
IPARTY CORP., a Delaware corporation (a “Borrower”, and, together with the Lead
Borrower, the “Borrowers”),
 
the Guarantors party hereto (each a “Guarantor”, and, together with the
Borrowers, the “Loan Parties”),
 
the Lenders party hereto, and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as successor by merger to Wells Fargo
Retail Finance, LLC, as assignee to Wells Fargo Retail Finance II, LLC, as
administrative agent and as collateral agent (the “Agent”);
 
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.




W I T N E S S E T H:


WHEREAS, the Loan Parties, the Lenders and the Agent entered into a certain
Second Amended and Restated Credit Agreement dated as of July 1, 2009 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”); and


WHEREAS, the Loan Parties, the Lenders and the Agent have agreed to amend the
Credit Agreement as set forth herein.


NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:


1.
Defined Terms.   All capitalized terms not otherwise defined herein shall have
the same meaning as ascribed thereto in the Credit Agreement, respectively.

 
2.
Representations and Warranties.  Each Loan Party hereby represents and warrants
that (a) no Default or Event of Default has occurred and is continuing, and (b)
after giving effect to this Amendment, all representations and warranties
contained in the Credit Agreement and each other Loan Document are true and
correct in all material respects (except to the extent that such representation
or warranty is already qualified by materiality or subject to a “Material
Adverse Effect” qualifier) on and as of the date hereof, as though made on and
as of such date (except to the extent that such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date).

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.
Ratification of Loan Documents.  Each Loan Party hereby acknowledges and agrees,
except as expressly amended hereby, that no other amendments, changes or
modifications to the Loan Documents are intended or implied and hereby ratifies
and confirms that all the terms and conditions of the Loan Documents as amended
hereby remain in full force and effect.

 
4.
Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
follows:

 
 
a.
Amendments to Article I.  The provisions of Section 1.01 are hereby amended by
adding the following new defined terms (and corresponding definitions) in
appropriate alphabetical order therein:

 
 
i.
“Minimum Availability Reduction” has the meaning specified in Section 7.17.

 
 
ii.
“Minimum Availability Reduction Conditions” means (i) no Default or Event of
Default exist, and (ii) receipt by the Agent of a Minimum Availability Reduction
Notice not less than two Business Days prior to the delivery of the Borrowing
Base Certificate pursuant to Section 6.01.

 
 
iii.
“Minimum Availability Reduction Effective Period” means the period beginning on
the Second Amendment Effective Date and ending April 30, 2014.

 
 
iv.
“Minimum Availability Reduction Notice” means a notice from the Lead Borrower to
the Agent in the form of Exhibit 1 annexed to the Second Amendment requesting a
Minimum Availability Reduction for a specified period of not less than fourteen
days per each request and not more than sixty (60) days in the aggregate for all
such requests.

 
 
v.
“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement entered into by and among the Borrowers,  Agent and
Lenders dated as of February 28, 2013.

 
 
vi.
“Second Amendment Effective Date” means February 28, 2013.

 
 
b.
Amendments to Article VII.  The provisions of Section 7.17 are hereby deleted in
their entirety and the following is substituted in their stead:

 
“7.17           Minimum Availability.  Permit Excess Availability (without
giving effect to clause (d) of the definition of the Borrowing Base) at any time
to be less than an amount equal to 7.5% of the then applicable Aggregate
Commitments (the “Minimum Availability Block”); provided, however, that if the
Minimum Availability Reduction Conditions have been satisfied, as determined by
the Agent, the Minimum Availability Block be equal to zero (0) (the “Minimum
Availability Reduction”) during the Minimum Availability Reduction Effective
Period; provided further that a Minimum Availability Reduction can occur no more
than two times and shall not exceed sixty (60) days in the aggregate during the
Minimum Availability Reduction Effective Period.”
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.
Amendment Fee.  In addition to any other fees payable under the Credit
Agreement, in consideration of the amendments provided for hereunder, Borrowers
shall pay to Agent in immediately available funds an amendment fee in the amount
of $50,000 (the “Amendment Fee”).  The Amendment Fee shall be fully earned and
payable as of the Second Amendment Effective Date and shall be non-refundable in
all circumstances, and shall not be subject to any rebate or reduction by way of
setoff or counterclaim. The Amendment Fee may be charged by Agent to any account
of Borrowers maintained by Agent.

 
6.
Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent have been fulfilled to the reasonable
satisfaction of the Agent:

 
 
a.
This Amendment shall have been duly executed and delivered by the Loan Parties,
Agent, and the Lenders.  The Agent shall have received a fully executed copy
hereof.

 
 
b.
All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment shall have been
duly and effectively taken.

 
 
c.
The Loan Parties shall have paid to the Amendment Fee.

 
 
d.
After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

 
 
e.
The Loan Parties shall have paid to the Agent, to the extent invoiced prior to
the Second Amendment Effective Date, all fees, costs and expenses, including the
attorneys’ fees, incurred by the Agent in connection with this Amendment.

 
7.
Miscellaneous.

 
 
a.
The terms and provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their successors and assigns.

 
 
b.
This Amendment may be executed in multiple counterparts, each of which shall
constitute an original and together which shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
shall constitute a Loan Document.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
The Loan Parties agree to do such further acts and things, and to execute and
deliver, or cause to be executed and delivered, such additional instruments,
documents, and assignments and agreements as the Agent and its counsel may
reasonably request in connection with the administration and enforcement of this
Amendment or in order to better assure and confirm unto the Agent its rights and
remedies hereunder or under any of the other Loan Documents.

 
 
d.
This Amendment shall be governed by, and construed and interpreted in accordance
with, the law of the Commonwealth of Massachusetts.

 
 
[Signature Pages Follow]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as a sealed instrument as of the date first above written.





 
IPARTY RETAIL STORES CORP.,
 
as Lead Borrower
 
 
By:
/s/ Sal Perisano               
 
Name:
Sal Perisano
 
Title:
Chief Executive Officer
             
IPARTY CORP.,
 
as a Borrower
 
       
By:
/s/ Sal Perisano               
 
Name:
Sal Perisano
 
Title:
Chief Executive Officer

 
 
 




Signature Page to Second Amendment
 
 

--------------------------------------------------------------------------------

 





 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as successor by merger to Wells Fargo Retail Finance, LLC,
as Agent and Lender
       
By:
/s/ Brent Shay                        
 
Name:
Brent E. Shay
 
Title:
Director

 
 
 

 
Signature Page to Second Amendment